DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015079719 A (hereinafter JP’719 – translation attached and relied upon below).
With respect to claim 1, JP’719 teaches a battery cell (Figures 1-3) comprising:
a battery (1/10); and an outer sheath (4) accommodating the battery therein, wherein the outer sheath (4) is fixed to the battery (10) while adhering to the battery (page 3, lines 7-19), and wherein the outer sheath (4) includes an outermost layer (2) at least a portion of which is provided with a low melting point resin layer/polyethylene (the same material as that instantly disclosed) (page 2, lines 2-13 and page 3, lines 7-14).
With respect to claim 2, JP’719 teaches wherein the outer sheath (4) having the battery accommodated therein (Figures 1-3) has a first side surface and a second side surface that faces the first side surface, wherein the first side surface has an outermost layer (2) provided with a low melting point resin layer, and wherein the second side surface has an outermost layer (2) provided with a low melting point resin layer/polyethylene (page 2, lines 2-13 and page 3, lines 7-14).
With respect to claim 3, JP’719 teaches wherein the outer sheath (4) (Figure 1) is made of one film, and includes a bent portion formed by bending the one film such that the battery is accommodated, and joining portions constituted by opposite end portions of the one film that are joined to each other (page 3, 3rd paragraph). 
	With respect to claim 4, JP’719 teaches wherein the outer sheath (4) having the battery accommodated therein has an overlapping region where a portion of the outer sheath (4) overlaps with another portion of the outer sheath (4) (Figure 1), and wherein in the overlapping region, a low melting point resin layer (2) (page 2, lines 2-13 and page 3, lines 7-14) is provided on an outermost layer of at least an inward positioned portion of the portion the inward positioned portion being positioned inward relative to the other portion (as illustrated in Figure 1) (page 3, 3rd paragraph).
	With respect to claim 5, JP’719 teaches wherein a low melting point resin/polyethylene (the same material as that instantly disclosed) forming the low melting point resin layer (2) has a melting point at 80oC or higher and 260oC or lower (since polyethylene is the same material as that instantly disclosed, then it would be expected that it will perform as instantly claimed).
	With respect to claim 6, JP’719 teaches wherein the low melting point resin layer (2) /polyethylene (the same material as that instantly disclosed) has a melting point that differs from location to location on the outer sheath - (since polyethylene is the same material as that instantly disclosed, then it would be expected that it will perform as instantly claimed).
	With respect to claim 7, JP’719 teaches wherein the battery is a solid-state battery (page 1 – second paragraph).
	With respect to claim 8, JP’719 teaches the battery cell of claim 1, the battery cell comprising a plurality of battery cells (Figure 2) have side surfaces adjacent to each other (as illustrated), and wherein the low melting point resin layer (4) is provided on each of portions of the outermost layer of the outer sheath, the portions corresponding to the side surfaces (as illustrated in Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015079719 A (hereinafter JP’719), as applied to claims 1 and 8 above, and further in view of JP 2019079780 A (hereinafter JP’780) – translation attached and relied upon below).
With respect to claim 9, JP’719 discloses all claim limitations as set forth above but fails to teach a thermally conductive member disposed between the plurality of battery cells.  JP’780 teaches a plurality of battery cells (1) and a thermally conductive member (35) disposed between the plurality of battery cells (1) in order to enhance heat dissipation from the battery cells (1) to the cooling member (Figure 9).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide a thermally conductive member disposed between the plurality of battery cells in the apparatus of JP’719, as taught by JP’780, in order to enhance heat dissipation from the battery cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/						10/8/2022Primary Examiner, Art Unit 1725